On argument, on motion of appellant, and on consent of respondent, order granting petitioner’s motion for an order directing that appellant desist and refrain from proceeding further against the respondent in an action now pending in the War Emergency Court of the Magistrates’ Court of the City of New York, Borough of Brooklyn, reversed, without costs, and the motion denied, without costs. (See People ex rel. Gross v. Adams, 270 App. Div. 607, affd. 296 N. Y. 604.) Hagarty, Acting P.' J., Carswell, Johnston, Adel -and Aldrich, JJ., concur.